Title: To James Madison from Jacob Wagner, 15 September 1804
From: Wagner, Jacob
To: Madison, James


Dear Sir
Department of State 15 September 1804.
I have been honored with your favor of the 9th. Mr. Newman, mentioned in the memorandum it contained, is living at the place described viz. at the Grange near Port Tobacco. It was on his return from a visit to that gentleman (whose wife is a Rhode-Island lady) that Mr. Ellery was attacked by Mr. Rutledge. I have communicated to Mr. Newman the nature and manner of the enquiry, and in your name offered to forward any letter he may think proper to write, to the care of Mr. Monroe.
Seeing that Count Bernstorff’s letter of credence to you in favor of Mr. Pedersen was produced by the claims of the latter to distinctions beyond what was contemplated on his first arrival; as the Count may not have correctly understood how far Mr. P. was before permitted to act; and as the letter of credence contains some delicate allusions to a misconception on our part, it might perhaps be deemed proper to return an answer, to which the consideration that we have no minister there may be a further recommendation. Being under some impression that the Count’s letter does not import the most liberal powers of a Chargé des Affaires, I have omitted to send you for Signature a letter acknowledging the receipt of Mr. Pedersen’s, since, if I am correct in this, the recognition, to be contained in it, of other prerogatives than he has hitherto exercised, ought to be strictly guided by the text of the power. Permit me therefore to ask the favor of your sending both letters to me, if you can spare them.
Mr. Merry has written me a private letter, which I have left at my lodgings, and cannot therefore enclose, in which he assures me that he did not mean by his letter of the 28th. ult. to convey any want of respect to myself or doubt of the authority, from the situation I occupy, to make the applications I have, and as an evidence of it says he took immediate steps on the receipt of my letter about the seamen. He explains his object to have been to notice the omission to mention me to him, as a part of the system which he supposes to have been adopted by the administration of withholding from Foreign Ministers the attentions due to them, and in which he has not yet been instructed by his Court to acquiesce. I had better however enclose the letter to speak for itself by the next mail. The enclosed protest proves that the British ships at New York keep up and even improve upon the manner of their aggressions.
I have caused the bill referred to in the enclosed letter from Mr. Simpson to be paid, not doubting that you would have done it had you been here. In the mean time I am preparing a list of the bills paid to his order since the first of January, and shall draft a letter for your approbation, requiring him to transmit his accounts and to send estimates of the expenditure of the money he may hereafter draw for, to accompany his letters of advice.
One of the enclosed “Stars” contains the presentations to the French Emperor and the decree respecting his coronation, which is to take place at Paris on the 9th Novr. I have the honor to be, Sir, With the greatest respect & attachment Your obed. servt.
Jacob Wagner
